Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Change in Examiner
Applicants are advised that the assigned Examiner for this application has changed. All future communications regarding this application should be addressed to the new Examiner, Satyendra K. Singh, Art Unit 1657.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
Claims 2, 4, and 7-11 have been canceled by applicants.
Claims 1, 3, 5, 6 and 12-24, as currently amended are pending in this application, and have been examined on their merits in this action hereinafter.
Claim Rejections - 35 USC § 101 – Withdrawn
	In view of the current claim amendments to claims 1, 16 and 22, the rejection of Claims 1, 3, 5, 6 and 12-24 under 101, as previously made by the office, has been withdrawn.
Claim Rejections - 35 USC § 112 -New
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 5 (as presented) recites the limitation "the microbe proteins" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 (from which claim 5 directly depends from) does not require the limitations of “microbe proteins” per se. Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103 - Made/Maintained
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

1.	Claims 1, 3, 12, 13 and 22 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl (Wahl et al., Analytical Chemistry, 2002, Vol. 74, pp. 6191-6199; Of Record) in view of Govorun (US 2008/0009029; Pub. Jan. 10, 2008; Applicant IDS).
Claim 1 (as currently amended)  is directed to “A method of determining the absence of target microbes in a sample, comprising: 
identifying definitely expected mass signals of the target microbes wherein the definitely expected mass signals are those signals of the target microbes which occur every time in repeated measurements of the target microbe spectra in different mixtures; 
cultivating microbes of the sample in a liquid nutrient medium selective for the target microbes; 
applying the cultivated microbes to a sample support of a mass spectrometer using matrix assisted laser desorption ionization (MALDI); 
operating the mass spectrometer to acquire 
indicating the absence of the target microbes in the sample, when at least one of the definitely expected mass signals of the target microbes is not present in the mixture mass spectrum.”

Claim 22 (as currently amended) is directed to “A method of determining the absence of target microbes resistant to an antibiotic, comprising: 
identifying definitely expected mass signals of the target microbes wherein the definitely expected mass signals are those signals of the target microbes which occur every time in repeated measurements of the target microbe spectra in different mixtures; 
cultivating microbes of the sample in a liquid nutrient medium comprising the antibiotic;
acquiring by matrix assisted laser desorption (MALDI), a mixture mass spectrum of the cultivated microbes; and 
indicating the absence of resistant target microbes in the sample, when at least one of the definitely expected mass signals of the target microbes is not present in the mixture mass spectrum.”

Claims 1 and 22, in general are directed to determining the absence of the target microbes
(or antibiotic resistant target microbes) in the sample, after cultivation in liquid nutrient medium selective for the target microbe, using MALDI mass spectrometry and comparing the mass spectra to a reference spectra (that identifies “definitely expected” mass signals of the target microbes) and indicating the absence of the microbes when at least one of the “definitely expected” signal of the target microbes is NOT present in the mass spectrum.
The claims being directed to the absence of the target microbes is interpreted as
the logical flow of detecting target microbes, as the detection step would have two sides, either the presence of the target microbes being detected or the target microbes being absent, both flow naturally from the method being performed, the mental step of determination provides either or both outcome based on the results of the method. 
Wahl teaches a method of identification of bacterial species in mixed cultures
that includes mixes of bacterial cultures using MALDI-MS. See Title and Abstract. Wahl
teaches cultivating the bacterial sample in liquid medium, tryptic soy broth (p. 6192, left,
"Laboratory Methods", and applying the bacterial sample as a spot on a MALDI matrix and applying lasers to the spot to obtain MS spectra (pg. 6192 col. 1 last para). Wahl teaches the creation of library of reference fingerprints of bacterial samples using 60 replicate MALDI-MS spectra for each bacterium over two years. Wahl teaches the reproducible fingerprint peaks for each bacterium to contain peaks in at least 70% of the replicate spectra (is teaching creation of a reference library of definitely expected mass spectrometry signals from a bacteria). Wahl teaches once the library of organisms is generated, a potentially unknown sample is analyzed by combining the peaks to form a composite peak table and then comparing to the library reference fingerprints and determining if the unknown bacteria is present in the sample or not. (pg. 6192, col. 2 par. 2,3).
The process of determining the presence or absence of a target microbe in a sample by the “definitely expected” signals are deemed to be present due to the fact that a positive or negative result would be determined by the presence or absence of the mass signals of the target microbes that relate to the reference mass spectrum. As the specification has not indicated that any specific mass signals are different over any other mass signals, between a reference spectrum and a mixture mass spectrum, it would be inherent that if the mass signals for the target microbe were present as they are in the reference signal, then the sample mixture is positive for the target microbe, and vice versa. Wahl teaches that unknown bacteria can be identified if the target peaks
are present in the spectra of the mixture (Fig. 2) and vice versa that the absence of bacteria in a sample can also be identified (Table 3, 6). Wahl teaches that if a bacteria is missing from a mixture, its methods can eliminate the bacteria in the identification step (pg. 6197 col. 1 para 2). Wahl teaches its methods were able to eliminate bacteria both at the genus level (Table 3) and at the strain level (Table 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to compare the provided definitely expected mass signals of the target microbes from the consistent mass peaks of reference standards of specific microbes for comparison, and if one or more of the signals of the unknown microbe was missing as compared to this reference then the target microbe would not be the microbe of the reference. One of ordinary skill in the art would have been motivated to do this comparison because Wahl teaches the creation of a library database for comparison of unknown microbes which would allow for microorganisms to be identified based on their fingerprint spectrum.
Wahl does not teach the use of a selective media for cultivating the target microbes.
Govorun teaches identifying and characterizing bacteria on the basis of mass
spectrometric measurement of their protein profiles with ionization by matrix assisted
laser desorption (MALDI-MS) by cultivation of the bacteria in nutrient media containing antibiotics, which is a selective media (abstract).  Govorun teaches culturing bacteria in liquid nutrient media with and without antibiotics, and teaches that the mass spectrometric protein profile of the bacteria is changed by the presence of the antibiotics (par. [0023,0024]). Govorun teaches maintaining mass spectral libraries of bacteria before and after antibiotics have acted on them and comparing the obtained spectra to the reference libraries (par. [0024,0043,0046,0053]).
In light of these teachings, it would have been obvious to an artisan at the time of the instant invention to modify the nutrient medium of Wahl's method by replacing with selective media containing antibiotics to culture the bacteria and obtain the MALDI-MS spectral data as taught by Govorun. The artisan would be motivated to do so because using selective media with antibiotics would help determine bacterial resistance to the added antibiotics. Since Govorun teaches the addition of the antibiotic changes the protein mass spectral profile based on if the bacteria is resistant or not, adding the antibiotics to the nutrient media in the methods of Wahl, obtaining the mass spectral profile of the bacteria and comparing it to the reference spectra would help in determining the antibiotic resistance of the bacteria.
Claim 3 is directed to the cultivation step is prepared in such a way that at least about 100,000 target microbes can grow from one target microbe in the sample. Wahl teaches the addition of 1 06 cell/μl when deposited on the sample plate. As the specification has not indicated that any specific cultivation methods or steps are used in the growth of a single microbe to get 100,000 microbes, it is being viewed broadly, and that any cultivation method that can grow a target microbe can be used where there is nothing in the media that would limit the growth of that target microbe (cells).
Regarding claims 12 and 13, Govorun teaches the cultivation of bacteria in liquid
nutrient media comprising antibiotics and teaches the cultivation of E.coli strains that are resistant and non-resistant to ampicillin and teaches the protein MALDI mass spectral profile is different (para. [0029,0030]). 
Thus the combined teachings of Wahl and Govorun renders claims 1, 3, 12, 13 and
22 obvious.
2.	Claim 5 is/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl and Govorun as applied to claims 1, 3, 12, 13 and 22 above and as
evidenced by Voyager-DE (Voyager-DE User Guide, Applied Biosystems, 2001).
The teachings of Wahl and Govorun as discussed above are herein relied upon.
Claim 5 is directed to the limitations wherein the microbe proteins are ionized by pulses of laser light from a pulsed UV laser, the laser light being focused to a laser spot on the sample
under analysis.
Wahl teaches applying the bacterial sample (an a sample plate/support) as a spot on a MALDI matrix and applying lasers to the spot to obtain MS spectra (pg. 6192 col. 1 last para). Wahl teaches the use of a Perspective Biosystems Voyager-DE RP MALDI time-of-flight mass spectrometer with a nitrogen laser (337 nm) operated in the linear, delayed extraction and positive ion mode. Each spectrum was obtained averaging 128 laser shots. Five replicate spectra from each sample were collected for the "unknown" sample analysis (pg. 6192 col. 1 MALDI-MS analysis).
Wahl does not teach the laser light to be from a pulsed laser. However, the Voyager-DE MALDI instrument taught by Wahl, uses a pulsed laser to form the ions from the sample (see Voyager-DE, pg. 1-12 Fig. 1-6). Therefore, Wahl is teaching that the microbe proteins are ionized by pulsed of laser light from a pulsed UV laser, the laser light being focused to a laser spot on the sample.
Therefore the combined teachings of Wahl and Govorun render obvious
Applicant's invention as claimed.
3.	Claim 6 is/remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl and Govorun as evidenced by Voyager-DE as applied to claims 1, 3, 5, 12, 13 and 22 above and further in view of MALDI-MSI (MALDI-MSI Interest group,
15 Feb 2009; Of Record).
The teachings of Wahl and Govorun, as discussed above, are herein relied on.
Claim 6 is directed to the laser spot on the sample under analysis has a diameter
of less than 20 micrometers. On the diameter of the laser spot on the sample, Wahl is silent.
However, MALDI-MSI shows a listing of MALDI-MS instruments. See entire document. On that list, Voyager-DE shows a diameter of 1.6 um and Bruker Ultraflex III shows a diameter of 10 μm. See page 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use the instrument taught by MALDI-MSI and use it to perform the method taught by Wahl, as it
would give data with a better resolution. There would have been a reasonable expectation of success by combining the instrument of MALDI-MSI with the method taught by Wahl, as Wahl shows that the determination of microbes in an unknown sample can be found in this manner, and with the better resolution of the Ultraflex III, a person of ordinary skill in the art would find it obvious that with better resolution, better data can be obtained.
Therefore the combined teachings of Wahl, Govorun and MALDI-MSI render
obvious Applicant's invention as claimed.
4.	Claim 14 is/remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl and Govorun as applied to claims 1 , 3, 12, 13 and 22 above and further in view of Walker (Walker et al, Journal of Microbiological Methods, 2002, Vol. 48, pp. 117-126; Of Record) and Fang (JCI, 2006; Of Record).
The teachings of Wahl and Govorun as discussed above, are herein relied on.
Wahl and Govorun teach the target microbes specifically being resistant to certain antibiotics and the appropriate antibiotics are used in the selective medium but do not teach the target microbe is Staphylococcus aureus (MRSA) (see abstract). Further, Govorun also teaches that cultivation of the bacteria in liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours (par. [0023]).
However, Walker teaches the use of antibiotics (methicillin) to selectively cultivate MRSA (methicillin-resistant Staphylococcus aureus, which is a multi-resistant Staphylococcus aureus) and then perform mass spectrometry (MALDI-MS) on the MRSA. Walker teaches the cultivation of MRSA on solid agar medium. However, MRSA was also known to be cultured in liquid media as disclosed by Fang.
Fang teaches cultivation of MRSA in cefoxitin-based selective liquid broth (pg. 592 col. 2 para 1) and teaches doing so improves detection.
Therefore, it would be obvious to one of ordinary skill in the art to add antibiotics that select for specific microorganisms such as MRSA as taught by Walker to the liquid  nutrient medium in the method taught by Wahl/Govorun. The artisan would be motivated to culture MRSA in liquid media because Govorun teaches bacteria multiply quicker in liquid media compared to agar and this enables to measure the effect of antibiotics to be measured in only about 2 hours. One of ordinary skill in the art would have a reasonable expectation of success of using antibiotics that select for specific microorganisms such as MRSA as taught by Walker in the method taught by Wahl/Govorun as Govorun teaches that antibiotics can be used for selection of microorganisms and both Govorun and Walker teach the cultivating microbes in
selective media for use in mass spectrometry (MALDI-MS) methods, and it was known in the art that MRSA can be grown in antibiotic selective liquid media as taught by Fang.
Therefore the combined teachings of Wahl, Govorun, Walker and Fang render
obvious Applicant's invention as claimed.
5.	Claim 15 is/remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl and Govorun as applied to claims 1, 3, 12, 13 and 22 above and further in view of Moats (Moats, W. A., Applied and Environmental Microbiology, 1978, Vol. 36, No. 5, pp. 747-751; Of Record).
The teachings of Wahl and Govorun as discussed above are herein relied on.
Claim 15 is directed to target microbes are Salmonella and the selective nutrient medium comprises the antibiotic novobiocin. Wahl/Govorun are silent on use of the antibiotic novobiocin for selecting Salmonella.
However, Moats teaches the use of novobiocin on four different plating media for better isolation of Salmonella. See Abstract. Moats teaches the culturing of Salmonella on agar. Govorun teaches that cultivation of the bacteria in liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours (par. [0023]).
It would be obvious to one of ordinary skill in the art to add novobiocin in a medium for selection of Salmonella as taught by Moats in the method taught by Wahl/Govorun. One of ordinary skill in the art would have a reasonable expectation of success of using novobiocin as an antibiotic in a selection media of Salmonella as Moats teaches that it is used in selective media for Salmonella and Govorun teaches that it is common to use antibiotics in selective media. Further, Govorun teaches it is beneficial to use liquid media because liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours.
Therefore the combined teachings of Wahl, Govorun and Moats render obvious
Applicant's invention as claimed.
6.	Claim 23 is/remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl (Wahl et al., Analytical Chemistry, 2002, Vol. 74, pp. 6191-6199; Of Record) in view of Govorun (US 2008/0009029; Pub. Jan. 10, 2008; Applicant IDS) as applied to claims 1, 3, 12, 13 and 22 above and as evidenced by Cain (Rapid Comm. In Mass
Spec., Vol. 8, 1026-1030, 1994; previously cited).
Wahl teaches the cells are applied to the MALDI sample plate and spectrum obtained. (pg. 6912, MALDI-MS analysis). Wahl does not teach that the step of acquiring comprises ionizing soluble microbe proteins of the cultivated microbe, however when a MALDI spectra is obtained, the soluble proteins in the cells that are immobilized on the matrix are ionized when the laser beam is focused on the spot (see Cain abstract, pg. 1026 Col. 1 last para). Therefore, Wahl is teaching the step of acquiring comprises ionizing soluble microbe proteins of the cultivated microbe as evidenced by Cain.
7.	Claim 24 is/remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl and Govorun as applied to claims 1, 3, 12, 13 and 22 above and further in view of Holle (Holle et al, Journal of Mass Spectrometry, 22 May 2006, Vol. 41, pp. 705-716; Of Record).
Regarding claim 24, the limitations "wherein the several mass spectra, each with increased energy density in the laser spot, are acquired from one analytical sample, and regions of the mass spectrum that exhibit a saturation of the ion detector are replaced by spectral regions whose intensity has been extrapolated from mass spectra which have been acquired at lower energy density and are not in saturation" are not taught by Wahl. Wahl is silent on how laser energy density was changed in order to deal with saturation effects of the spectra.
Holle teaches the optimization of UV laser focus profiles (laser spots) to improve the MALDI performance. See title. Holle shows that modulation of the beam profile appears to optimize the MALDI process. See page 705, abstract. Holle shows four profiles that they optimized the laser energy setting that gave the maximum integrated signal intensity. See page 710, column 2, paragraph 2.
It would have been obvious to one of ordinary skill in the art to modify the method
taught by Wahl by varying laser energy density (intensity) as suggested by Holle because Holle shows that the higher energies show early saturation due to the higher intensity values. See page 710, column 2, paragraph 2 to page 711, column 1, paragraph 1. One of ordinary skill in the art would be motivate to do so to optimize the laser energy form higher to lower energy densities in order to see all of the peaks in a given spectrum. Even though only three energy levels are given for the laser in the details by Holle (See page 711, Figure 8, and column 1, paragraph 2), it is understood that the MALDI is able to change the intensity (energy density) of the laser to fit the
needs of the operator. One of ordinary skill in the art would have a reasonable expectation of success in combining the method of Wahl with the varying energy density of the laser taught by Holle, as Holle teaches that the use of varying for optimization is a parameter that works for use in MALDI-MS to improve the performance. Therefore the combined teachings of Wahl, Govorun and Holle render obvious Applicant's invention as claimed.
8.	Claims 16-19 are/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl and Govorun as applied to claims 1, 3, 12, 13 and 22 above and further in view of Sauer (Sauer et al., Nature Reviews Microbiology, January 2010, Vol. 8, pp. 74-82; Of Record) and Wilkes (US 2002/0138210; Pub. Sep. 26, 2002; Of Record).
The teaching of Wahl and Govorun as discussed above is herein relied on.
Claims 16 and 17 are directed to the detection of target microbes in a sample, comprising: (b) cultivating microbes of the sample in a non-selective nutrient medium; (c) acquiring a first mass spectrum of the cultivated microbes; (d) determining an empty space in the first mass spectrum which is not covered by mass signals; and (e1) if the first mass spectrum is not too densely populated with mass signal, determining the absence of the target microbes in the sample, when all definitely expected mass signals of a reference mass spectrum of the target microbes are present in the mass spectrum or if at least one of the definitely expected mass signals of a reference mass spectrum of the target microbes are not present in the mass spectrum, respectively; (e2) if the first mass spectrum is too densely populated with mass signals, further cultivating the microbes cultivated in step (b) in a nutrient medium selective for the target microbes; acquiring a second mass spectrum of the microbes cultivated in the selective nutrient
medium; and determining the absence of the target microbes in the sample, when all definitely expected mass signals of a reference mass spectrum of the target microbes are present in the second mass spectrum or all definitely expected mass signals of a reference mass spectrum of the target microbes are not present in the second mass spectrum, respectively. Wherein the microbes cultivated in step (b) are further cultivated in a nutrient medium selective medium if more than about 50 percent of the first mass spectrum is populated by mass signals.
Wahl teaches the use of non-selective media for cultivation of microorganisms (pg. 6192 col. 1 para 1 ). Wahl teaches the creation of a library database which would allow for microorganisms being identified by their fingerprint spectrum (based off of all the definitely expected signals are present or absent in the case of signals missing) (pg. 6192 col. 2). Govorun teaches the use of selective media (with antibiotics) for culturing bacteria, taking the MALDI-MS protein spectra and comparing the spectra to a library of protein spectral profiles of bacteria (cultured with and without antibiotics) to identify the bacterial resistance to antibiotics.
Govorun teaches that cultivation of the bacteria in liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours (par. [0023]).
Wahl/Govorun are silent on the use of selective media after the use of nonselective media to remove background signals from the mass spectra.
Wilkes teaches methods to create a database of fingerprint MALDI spectra of bacteria and identifying bacteria based on the spectra (abstract, par. [0040]). Wilkes teaches both selective media and non-selective media to culture the bacteria and Wilkes teaches that selective media would reduce the microbial background of irrelevant species (par. [0070]).
Sauer teaches that culturing or enrichment can be used to survey and reduce the complexity of bacterial samples and in practice this step can be used to survey and reduce the complexity of bacterial samples. Sauer teaches comparison of the acquired MALDI mass spectra of highly abundant proteins to a reference spectra to compare the peaks/signals to identify the bacteria and performing cluster analysis (see Fig. 1 ). For example, culturing on solid media allows unambiguous and - given that bacteria have similar growth conditions - even quantitative analysis of bacterial clones that can be picked from the culture plates. See page 76, column 2, paragraph 3.
It would have been obvious to one of ordinary skill in the art to modify the method
of Wahl/Govorun with the caveat taught by Sauer/Wilkes to detect a target microbe in a
sample. One of ordinary skill in the art would be motivated to use the cultivation step taught by Sauer and using selective media as a way to disambiguate the mass signals of a mass spectra as Sauer teaches the use of this type of cultivation as a way to decrease the complexity of bacterial samples which would reduce the amount of mass signals in a spectrum and Wilkes teaches that selective media would reduce the microbial background of irrelevant species. The artisan would also be motivated to modify the culturing of the bacteria on solid media in the methods of Sauer/Wilkes and culture the bacteria in liquid media, because Govorun teaches cultivation of the bacteria in liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours. Since Sauer teaches
that the mass spectra signals change on the culturing conditions, one can change the culture conditions to be more selective to reduce the background signals if the acquired mass spectra is too dense for accurate pattern matching.
On the limitation of 50 percent of the mixture mass spectrum is populated by mass signal, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value or range of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P .A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980). Since the prior art teaches that mass signals in mass spectrum often vary according to the sample being analyzed and various matrices, solutions and parameters appear to work equally as well, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the Mass Spectroscopy art.
Claims 18 and 19 are directed to the selective nutrient medium comprises antibiotics to which the target microbes are resistant and growing different strains in the selective media. Govorun teaches the cultivation of bacteria in liquid nutrient media comprising antibiotics and teaches the cultivation of E.coli strains that are resistant and non-resistant to ampicillin and teaches the protein MALDI mass spectral profile is different (par. [0029,0030]).
Therefore the combined teachings of Wahl, Govorun, Sauer and Wilkes render
obvious Applicant's invention as claimed.
9.	Claim 20 is/remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl, Govorun, Sauer and Wilkes as applied to claims 16, 17 and 18 above and further in view of Walker (Walker et al, Journal of Microbiological Methods, 2002, Vol.
48, pp. 117-126; Of Record) and Fang (JCI, 2006; previously cited).
The teachings of Wahl, Govorun, Sauer and Wilkes as discussed above, are herein relied on.
Claim 20 is directed to limitations, wherein the target microbes are a multi-resistant Staphylococcus aureus (MRSA). Wilkes and Sauer are silent on the target microbes specifically being resistant to certain antibiotics and the appropriate antibiotics are used in the selective medium and that the target microbe is MRSA.
However, Walker teaches the use of antibiotics (methicillin) to selectively cultivate MRSA (methicillin-resistant Staphylococcus aureus, which is a multi-resistant Staphylococcus aureus) and then perform mass spectrometry (MALDI-MS) on the MRSA. Walker teaches the cultivation of MRSA on solid agar medium. MRSA was also known to be cultured in liquid media.
Fang teaches cultivation of MRSA in cefoxitin-based selective liquid broth (pg. 592 col. 2 para 1) and teaches doing so improves detection.
Further, Govorun also teaches that cultivation of the bacteria in liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours (par. [0023]).
It would be obvious to one of ordinary skill in the art to add antibiotics that select for specific microorganisms such as MRSA as taught by Walker to the liquid nutrient medium in the method taught by Wahl/Govorun/Saur/Wilkes. The artisan would be motivated to culture MRSA in liquid media because Govorun teaches bacteria multiply quicker in liquid media compared to agar and this enables to measure the effect of antibiotics to be measured in only about 2 hours. One of ordinary skill in the art would have a reasonable expectation of success of using antibiotics that select for specific microorganisms such as MRSA as taught by Walker in the method taught by Wahl/Govorun/Saur/Wilkes as Govorun teaches that antibiotics can be used for selection of microorganisms and both Govorun and Walker teach the cultivating microbes in selective media for use in mass spectrometry (MALDI-MS) methods, and it was known in the art that MRSA can be grown in antibiotic selective liquid media as taught by Fang.
Therefore the combined teachings of Wahl, Govorun, Sauer, Wilkes, Walker and
Fang render obvious Applicant's invention as claimed.
10.	Claim 21 is/remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wahl, Govorun, Sauer and Wilkes, and further in view of Moats (Moats, W. A., Applied and Environmental Microbiology, 1978, Vol. 36, pp. 747-751; Of Record).
The teaching of Wilkes, Wahl and Sauer as discussed above, are herein relied on.
Claim 21 is directed to target microbes are Salmonella and the selective nutrient medium comprises the antibiotic novobiocin. 
Wahl/Govorun are silent on use of the antibiotic novobiocin for selecting Salmonella.
However, Moats teaches the use of novobiocin on four different plating media for better isolation of the Salmonella. See Abstract. Govorun teaches that cultivation of the bacteria in liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours (par. [0023]).
It would be obvious to one of ordinary skill in the art to add the novobiocin, in a medium for selection of Salmonella as taught by Moats, in the medium used by the method taught by Wahl/Govorun/Sauer/Wilkes. One of ordinary skill in the art would have a reasonable expectation of success of using novobiocin as an antibiotic in a selection media of Salmonella as Moats teaches that it is used in selective media for Salmonella and Govorun teaches that it is common to use antibiotics in selective media. Further, Govorun teaches it is beneficial to use liquid media because liquid medium enables the microbes to multiply quickly, faster than agar, and allows for the effect of antibiotics to be measured in only about 2 hours.
Therefore the combined teachings of Wahl, Govorun, Sauer, Wilkes and Moats
render obvious Applicant's invention as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 23 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 2, 4 and 11 of U.S. Patent No. 10,144,946 (issued from application 13/102,085 filed on May 6th, 2011 by same assignee). Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims also recite methods to detect absence of bacteria in a sample comprising the target bacteria, acquiring MALDI mass spectrometry data of the bacteria and determining the absence of the target bacteria in the microbe mixture by the fact that the mass signals that are definitely expected are not present in the mixture mass spectra acquired.
Response to Applicant’s Arguments
Applicant's arguments filed on 12/01/2021 (see remarks regarding prior art rejections of record, pages 14-23, in particular) have been fully considered but they are not persuasive as discussed in the Final rejection of record (dated 3/11/20), and at least for the following additional reasons:
Regarding the 103(a) rejection of record, applicants mainly appear to argue that “…the invention is not a method for determining the presence of the target microbes, but only a method for a conclusive determination that the target microbes are absent. Because other methods of determining the absence or presence of certain microbes, including that of Wahl, are not 100% conclusive…The applicant's method, however, provides such a determination with certainty, and allows such a decision to be made with confidence…” (see remarks, pages 14-15), and that “…Wahl identifies mass signal peaks that have a probability of appearance greater than 70% in repeated measurements of a pure microbial species….the two methods are different not only in the information that they provide to a user, but also in how they identify the mass signal information that is relevant to reaching their respective conclusions, and where that information is obtained” (see remarks, page 17). Applicant’s arguments are duly noted and fully considered.  However, they are not found to be persuasive because applicant’s method as conceptually disclosed and claimed (see figure 1 as schematic, in particular) and the prior art method disclosed by Wahl (when taken with Govorun, as discussed above in the rejection of record), both rely on mass signals obtained from MALDI, the presence and/or absence of which (including the expected ones) can be taken by an artisan of ordinary skill in the art as a reliable indication of specific target microbes being present in the sample, or conversely being absent from the sample analyzed when compared to an appropriate control/reference, for instance (as was done in the prior art).  Instant claims as presented do not eliminate a reference library or control, and/or do not require any degree of statistical confidence, certainty, or for that matter degree of precision in deriving an inference/conclusion based on the comparative mass spectral data obtained from a test sample, per se.  The argument that Wahl’s method is “based on relative probabilities and may therefore suffer from occasional errors” (see remarks, page 16) is also duly noted and considered.  However, it is noted that applicants have not provided any evidentiary data on record for the method as claimed in order to provide reasonable assertion regarding such accuracy (i.e. “mass signals that occur every time, i.e. 100% of the time, in repeated measurements of mixtures of different microbe species that contain the target microbes”; see remarks, page 17, 2nd paragraph, in particular) for the method as conceptually claimed (see also instant specification of record, paragraphs [0043]-[0051], for instance). In fact, applicant’s own disclosure correctly asserts (see [0043], for instance on page 17) the fact that “Experience has shown there will be ion signals that are always present even at low concentrations, and conversely ion signals that are sometimes absent even at higher concentration”, and therefore distinction based on the presence and/or absence of mass signals can never be taken as absolute, and would be expected by an artisan of ordinary skill in the art to occur with certain frequency and/or probability, in either methods- prior art method as well as the method as claimed by applicants. Thus, in the absence of any evidentiary data on record, the arguments presented by applicants are duly considered, but are not deemed to be persuasive. The 103(a) rejection of record as discussed above is therefore properly made and/or maintained.
Regarding the ODP rejection of record, applicants argue that “…none of the identified claims combines all of the features of the applicants' claimed invention, including the use of a selective nutrient medium, acquisition of a spectrum using a mass spectrometer with MALDI ionization and a determination of the absence of target microbes based on at least one of the definitely expected mass signals of the target microbes not being present in the mixture mass spectrum…” (see remarks, page 23), which is duly noted and considered.  However, it is not found to be persuasive because conflicting claim 11 of the issued patent ‘946 is directed to the method “wherein the absence of the target bacteria in the microbe mixture is determined by the fact that mass signals of a reference mass spectrum that are definitely to be expected are not present in a mixture mass spectrum...” (see also issued claim 2 for use of selective liquid nutrient medium, for instance), and therefore the conflicting claims are not deemed to be patentably distinct from the instant claims of record.  In the absence of a Terminal disclaimer from applicants, the ODP rejection is therefore properly made and/or maintained.
Conclusion
NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657